DETAILED ACTION
Claims 1, 2, 4, 5, 7-11, 13-16, 18, 19, 21, 24, 25, 28 and 29 are under current consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geall (20110300205-see attached form 892).
The claims are directed to (in part): a vaccine comprising an alphavirus RNA replicon particle encoding an antigen originating from an animal pathogen, wherein the vaccine also comprises an oil adjuvant; see claim 1. Claim 29 is directed to (in part): a method of making the vaccine of claim 1 comprising the step of admixing the alphavirus 
Geall describes an alphavirus-based RNA replicons, including VEE, encoding the desired gene product; see para. 60. See para. 24, 89, 104+, 113-114, and 158 describing the use of an oil-in-water emulsions comprising vegetable oils, squalene or squalene, tocopherols, Span 85 (meeting the oleate limitation) and paraffin hydrocarbons. See para. 32 which describes the titers of FSV-F specific antibody titers from mice vaccinated with alphavirus replicon RNA encoding RSV-F, an antigen from an animal pathogen.
The claims are not free of the prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1, 2, 4, 5, 7-11, 13-16, 18, 19, 21, 24, 25, 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Geall (20110300205-see attached form 892), Brito (WO 2013/006834-cited by the IDS), and Vajday (US Patent 8425922-see attached form 892).
The claims are directed to (in part): a vaccine comprising an alphavirus RNA replicon particle encoding an antigen originating from an animal pathogen, wherein the vaccine also comprises an oil adjuvant; see claim 1. 
Geall describes an alphavirus-based RNA replicons, including VEE, encoding a desired gene product; see para. 60. See para. 24, 89, 104+ and 158 describing the use of an oil-in-water emulsions comprising vegetable oils, squalene or squalene, tocopherols, Span 85 (meeting the oleate limitation of claim 4) and paraffin hydrocarbons; see at least instant claims 2, 5, 19, 24. See para. 32 which describes the titers of FSV-F specific antibody titers from mice vaccinated with alphavirus replicon RNA encoding RSV-F, an antigen from an animal pathogen.
Geall provides that the RNA molecules of the invention may be used to induce an immune response or provide a therapeutic effect in a mammal, a fish or a bird; see 
Geall does not explicitly express the use of a vitamin E-acetate (claims 4 and 7); wherein the mineral oil is 1-70% of the oil adjuvant or wherein the amount of non-mineral oil is 0.1-30% of the oil adjuvant (claims 9-10); wherein the encoded antigen originates from an animal pathogen, including a fish of the Cichlidae family, or an avian including a chicken or turkey, or a mammal, including a porcine (claims 13-16, 21 and 25); a kit comprising one container comprising an alphavirus RNA replicon particle encoding an antigen originating from an animal pathogen and a container comprising an oil adjuvant (claim 18); and wherein the alphavirus RNA replicon particle and the oil adjuvant are administered in or on the target animal body in simultaneous use or in concurrent use (claim 28). 
Brito describes oil-in-water emulsions for the delivery of RNA molecules to cells; see para. 19. See para. 196 for teaching suitable antigens encoded by self-replicating RNA molecule, including avian MPV, Turkey rhinotracheitis virus,  and Porcine transmissible gastroenteritis virus (TGEV); see instant claims 13-15 and 24-25. Also see para. 197 for describing viral antigens which elicits an immune response against a virus which infects fish, including infectious pancreatic necrosis virus, meeting the limitation of a pathogen wherein the fish is a member of the Cichlidae family; see instant claims 16 and 21. 
Vajday describes adjuvant compositions, including that for RNA-based vaccines; see abstract and col. 13, lines 11+. Vajday describes Vitamin E as the most important vitamin because it exerts the highest biological activity of all vitamins when assessed in 
It would have been obvious for one of ordinary skill in the art at the time of the invention to use Vitamin E-acetate as a form of tocopherol in the composition described by Geall. One would have been motivated to do so for the advantage using a non-oxidizing tocopherol as taught by Vajday.
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the percentages of the mineral oil and non-mineral oil in a composition, including using mineral oil at 1-70% of the oil adjuvant or non-mineral oil at 0.1-30% of the oil adjuvant. One would have been motivated to do so for the advantage of optimizing results of the composition, such as modifying adjuvant properties in a subject.
It would have been obvious for one of ordinary skill in the art at the time of the invention to incorporate an encoded antigen which originates from an animal pathogen, including a fish of the Cichlidae family, or an avian including a chicken or turkey, or a mammal, including a porcine. One would have been motivated to incorporate such 
It would have been obvious for one of ordinary skill in the art at the time of the invention to prepare a kit comprising one container comprising an alphavirus RNA replicon particle encoding an antigen originating from an animal pathogen and another container comprising an oil adjuvant. One would have been motivated to do so for the advantage of conveniently packaging the containers for shipping or storage. 
It would have been obvious for one of ordinary skill in the art at the time of the invention to administer the alphavirus RNA replicon particle and the oil adjuvant in or on the target animal body in simultaneous use or in concurrent use. One would have been motivated to select the most appropriate mode of administration according to desired treatment or subject to be treated. 
There would have been a reasonable expectation of success given the underlying materials and methods are widely known and commonly used as evidenced by the combined prior art teachings; for example, Vitamin E-acetate has been characterized as non-oxidizing, optimizing compositions are commonly practiced in the art, different modes of administration of an oil adjuvant separately or combined with antigens are known in the prior art, preparing kits using different containers for shipping or storage are commonly practiced, etc.
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/Primary Examiner, Art Unit 1648